FILED
                           NOT FOR PUBLICATION                              DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50448

              Plaintiff-Appellee,                D.C. No. 3:05-cr-00200-BEN

 v.
                                                 MEMORANDUM*
CHRISTOPHER WRIGHT,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Christopher Wright appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see United

States v. Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013), and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wright contends that the district court abused its discretion by failing to

calculate the amended Guidelines range, by failing to fully consider the 18 U.S.C.

§ 3553(a) factors, and by declining to reduce his sentence under Amendment 782

to the Sentencing Guidelines. The record reflects that the court determined that it

had discretion to reduce Wright’s sentence because he was sentenced based on a

Guidelines range that was subsequently lowered. The court then considered the

section 3553(a) factors, and based on those factors, declined to exercise its

discretion to lower Wright’s sentence. While Wright contends the court failed to

consider his post-sentencing rehabilitation, Wright never presented evidence of

such rehabilitation to the district court. Contrary to Wright’s contentions, the court

satisfied its procedural obligations. See United States v. Lightfoot, 626 F.3d 1092,

1096 (9th Cir. 2010). Moreover, in light of Wright’s criminal history, the district

court did not abuse its discretion in denying Wright’s motion. See id. at 1095-96.

      AFFIRMED.




                                           2                                    15-50448